DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-28, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 20, the claim recites the transitional phrase “consisting of” in the preamble.  The transitional phrase “consisting of” excludes any element, step or ingredient not specified in the claims and is defined as closing the claim to the inclusion of materials other than those recited.  Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.  Since claim 20 has been closed to the inclusion of elements other than those recited in the claim by the recitation of “consisting of” in the preamble the claim cannot further comprise, that is include any additional, unrecited elements.  This is to say that once the claim has been closed the claim cannot further recite the “comprises” language as recited in line 15 since comprising language opens the claim up to the inclusion of other elements that may not be recited in the claim it is impermissible to include any additional, unrecited elements once the claim has been closed (MPEP § 2111.03).  
Claim 28 depends from claim 20.  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step, therefore claim 28 cannot recite “comprising” language as the term “comprising” opens the claim such that other elements, which may not be recited in the claim, may be added and still form a construct within the scope of the claim (MPEP § 2111.03 II.).  It is therefore seen that claim 28 should recite “consisting of” regarding an aromatic and/or flavouring substance.
Claims 21 – 27 and 40 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 – 23, 26, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over MacMahon et al. US 2009/0311384.
Regarding claims 20 and 40, MacMahon discloses a pad (pod 10) capable of being used in a beverage machine which is capable of preparing a warm beverage.  The pad is capable of holding a raw material (substance 14) (paragraph [0080]) through which a pressurized flow of liquid would be forced to prepare the beverage.  The pad consists of a first sheet (upper element 20) having a surface area, where the surface area of the first sheet is provided with flow passages (apertures 25) (paragraph [0079]) that are decentralized and positioned at the outer perimeter of the first sheet (located at . . .a periphery of the upper surface) (paragraph [0017]) and a second sheet (filtering material 22) (paragraph [0079]) having a surface area, where the surface area of the second sheet is provided with one or more flow passages (apertures 70) that are centralized and positioned at the centre of the second sheet (filter material 22 replaced with a non-transmissive material such that all water flow was through the apertures 70) (paragraph [0103] and fig. 6d).  The first sheet and the second sheet are connected to each other at the outer perimeter, that is sealed directly together on a sealing edge (filtering material can be bonded . . . to the downwardly dependent skirt 26) (paragraph [0079]) for forming an inner space for holding the raw material which is located within the inner space (paragraph [0080]) and that is usable for preparing the beverage.  Further, substantially the entire surface area of the first and second sheet are impermeable to the flow of pressurized liquid (paragraph [0014] – [0016] and [0080] – [0088]). 
With respect to the remaining recitations beginning “the impermeable surface area and the positioning of the flow passages cooperate for forcing the pressurized flow of liquid to flow substantially in a direction that is parallel to the surface areas through the raw material in the pad such that a substantially horizontal flow is achieved through the raw material in the pad” these are seen to be recitations regarding the intended use of the pad.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which MacMahon certainly does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “the impermeable surface area and the flow passages cooperate for forcing the flow of pressurized liquid to flow substantially in a direction that is parallel to the surface areas through the raw material in the pad”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, MacMahon, and further that the prior art structure, which is identical as claimed in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, MacMahon discloses that the size of the impermeable surface area and the positioning of the flow passages would cooperate for forcing the pressurized flow of liquid to flow substantially in a direction that is parallel to the surface areas through the raw material in the pad such that a substantially horizontal flow would be achieved through the raw material in the pad (paragraph [0060]).
Regarding claim 21, MacMahon discloses a substantial part of the surface area of the first sheet (element 20) is impermeable (impermeable material) to the flow of pressurized liquid and the pad is configured such that in use the first sheet is facing a supply of pressurized flow of liquid (paragraph [0079]).
Regarding claim 22, MacMahon discloses a circular pad and the diameter of the pad would be 100 mm (paragraph [0088]).
Regarding claim 23, MacMahon discloses the pad, which would include the impermeable surface areas would be circular.  Given that MacMahon discloses the impermeable surface area extending to the perimeter of the pad, MacMahon reads on a diameter of the impermeable surface area would be in the range of 50 – 100% of the diameter of the pad. 
Regarding claim 26, MacMahon discloses the first and/or second sheet would be manufactured from a material that is impermeable to liquid (water impermeable material) (paragraph [0079]).
Claims 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MacMahon et al. US 2009/0311384 in view of Lehrer US 5,567,461.
Claims 24 and 28 differ from MacMahon in the first and second sheets being manufactured from a material that is permeable to liquid and the impermeable layer contains a flavoring substance.
Lehrer discloses a pad (filter 10) capable of being used in a beverage machine for preparing a warm beverage which pad is capable of holding a raw material through which a flow of liquid would pass to prepare the beverage.  The pad has a first sheet (layer 12) having a surface area with flow passages (through pockets 18), a second sheet (layer 14) having a surface area with flow passages in the centre of the second sheet, and the first and second sheets are connected each to the other at or adjacent the outer perimeter and form an inner space for holding the raw material that is usable to prepare the beverage.  Substantially the entire surface area of the first and second sheet is impermeable to the flow of liquid, and the flow of liquid would be substantially in a direction that is parallel to the surface through the raw material in the pad (col. 3, ln 36 – col. 4, ln 46 and fig. 1 – 3).  Further, Lehrer discloses the first and second sheets would be manufactured from a material that is permeable to liquid (filter paper) and that the impermeable layer would also contain a flavoring substance (cream/ sugar) (col. 2, ln 5 – 13 and claim 3).
Lehrer is providing the pad with substantially the entire surface area of the first and second sheet being impermeable and containing a flavouring substance for the art recognized as well as applicant’s intended functions, which is to control the flow of liquid as it passes through the pad and to enhance a beverage during preparation by the addition of flavouring substances.  To therefore modify MacMahon and manufacture the first and second impermeable sheets from a material that would have been initially permeable to liquid as taught by Lehrer and include a flavouring substance would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  The simple substitution of one known impermeable material for another known impermeable material would have been obvious.   
Regarding claim 25, the limitation “the forming of the impermeable surface area is performed . . .” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because MacMahon in view of Lehrer discloses the claimed pad.  Nevertheless, MacMahon in view of Lehrer discloses the impermeable surface areas would be formed by hot melting (thermosetting resin), i.e. thermo-compressed paper (filter paper . . . coated with . . . a thermoplastic . . . applying heat and pressure) (‘461, col. 5, ln 65, continuing to col. 6, ln 19).
Regarding claim 27, MacMahon in view of Lehrer discloses the impermeable surface area would be formed from a thermo-compressed paper (thermosetting resin), (filter paper . . . coated with . . . a thermoplastic . . . applying heat and pressure) (‘461, col. 5, ln 65, continuing to col. 6, ln 19).
Response to Arguments
Applicant's arguments filed 31 October 2022 have been fully and carefully considered but they are not found persuasive.
Regarding claim 20 and the rejections under 35 U.S.C. 112 the applicant urges that the use of “consisting of” language does not further preclude the use of “comprising” language when reciting further elements within the claim.  This urging is not deemed persuasive as it contravenes Office procedure.  A claim reciting "consisting of" in the preamble fully closes the claim and cannot add an element or step, that is the claim cannot further recite “comprising” language as the term “comprising” opens the claim such that other elements, which may not be recited in the claim, may be added and still form a construct within the scope of the claim (MPEP § 2111.03 II.).
Regarding MacMahon applicant urges that the upper and lower sheets are not connected to each other.  This urging is not found persuasive.  
MacMahon clearly discloses the first sheet and the second sheet are connected to each other at the outer perimeter, that is sealed directly together on a sealing edge (filtering material can be bonded . . . to the downwardly dependent skirt 26) (paragraph [0079]) for forming an inner space for holding the raw material which is located within the inner space which would form a pad as claimed.
Applicant urges that MacMahon shows the apertures of the upper (first) surface as located on a central hollow space and not decentrally (decentralized?) on the upper surface.  This urging is not deemed persuasive.
As noted by the applicant MacMahon clearly discloses that the apertures can be located at or near a periphery of the upper surface in paragraph [0017] and it would have been an obvious matter of choice and/or design to the ordinarily artisan to have done so.  Here applicant is also reminded that the rejections have been made under 35 U.S.C. 103 and not 35 U.S.C. 102.
Applicant urges that MacMahon does not specifically state there would be a horizontal flow in the pad.  This urging is not found persuasive.
It is not understood how a horizontal flow would not occur in the pad of MacMahon since the apertures of the upper surface (first sheet) would be located at or near a periphery of the upper surface and the apertures of the lower surface (second sheet) are centralized as claimed.  Further MacMahon clearly discloses in paragraph [0060] that the flow of water through the pad would be substantially cross-ways, that is in a direction that is parallel to the surface areas, i.e. horizontal to a major axis of the pad as claimed.
Regarding applicant’s urging that the Examiner has combined unrelated passages in a hindsight argumentation it is first noted that the prior art is good for all that it teaches.  The ordinarily skilled artisan does not live in a vacuum and would readily interpret and combine embodiments disclosed therein.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        05 November 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792